Citation Nr: 1316525	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-05 733	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected degenerative joint disease of the dominant left shoulder (left shoulder disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2012 at the RO in Denver, Colorado.  A transcript of this hearing has been associated with the claims file.

The Board remanded this issue for further development in October 2012.  

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  However, as the Veteran is withdrawing his appeal of this issue, the Board need not discuss at this time whether the requirements set forth in Bryant were met or whether the RO substantially complied with the October 2012 remand directives. 


FINDING OF FACT

On April 15, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


